Appeal by defendant from a judgment in favor of plaintiffs, entered upon the verdict of a jury, in an action by the infant plaintiff to recover damages for personal injuries, and by her father for medical expenses and loss of services. There was proof, which the jury could have credited, that while the infant plaintiff was in a public playground, maintained and operated by defendant, a group of boys threw a large number of cardboard spools at her, first from outside, and then from within the playground; that this occurrence lasted for at least twenty minutes; that a playground attendant was within view and was aware of the incident, while it was in progress, but ignored the infant plaintiff’s calls for assistance and took no steps to stop the boys from continuing to throw these objects; and that finally, while still in the playground, she was struck in the right eye by one of the spools. Judgment unanimously affirmed, with costs. In our opinion, under the circumstances disclosed by this record, a question of fact was presented as to defendant’s negligence in failing to prevent the continuance of the assault on the infant plaintiff. Present — Nolan, P. J., Johnston, Adel, Sneed and Wenzel, JJ.